This proceeding was instituted in this court to compel respondent to receive and file a complaint in a civil action wherein petitioner here and plaintiff therein sought to recover judgment upon a promissory note. It was alleged in the complaint that there was the sum of $592.89 principal, $100 attorney's fees and accrued interest due and unpaid thereon, in a total sum of less than $1,000. Petitioner further seeks to compel respondent to take jurisdiction of, to proceed with the hearing and disposition of said action on the ground that Santa Ana township had and still has a population in excess of 30,000. The answer of respondent admits all of the facts alleged in the petition except the population of the township.
Upon stipulation of the parties W.F. Menton was appointed referee to take evidence and determine the population of the township. On December 17, 1929, he submitted his findings and report in which he found that the population of Santa Ana township was and now is in excess of 30,000.
On December 19, 1929, this court found that the population of Santa Ana township was in excess of 30,000 and ordered a peremptory writ of mandate to issue requiring respondent to file the complaint of petitioner and take jurisdiction of the action. Petitioner filed a petition for rehearing, which was granted. Petitioner's complaint was offered for filing with respondent on October 26, 1929. The original report of the referee found the population of Santa Ana township to be in excess of 30,000 on December 10, 1929. Between these dates the statute of limitations had run on petitioner's cause of action. The referee has now filed a report in which he found that the population of Santa Ana township was, on October 26, 1929, and still is in excess of 30,000. The parties have stipulated that the findings of the referee are correct and that they may be adopted as the findings of this court. Therefore, in accordance with such *Page 385 
report and the findings of the referee and upon the evidence submitted by him in support thereof, this court now finds as a fact that the township of Santa Ana, county of Orange, state of California, on October 26, 1929, had and still has a population in excess of 30,000.
[1] Under authority of the case of County of Los Angeles v.Justice's Court of Beverly Hills Township et al., 208 Cal. 429
[281 P. 611], we must hold that the jurisdiction of a Justice's Court depends upon the fact of the population of the township, and when it is found and determined that it has a population of 30,000 or more, it must take jurisdiction of all matters coming within the jurisdiction prescribed by the present law. While this proceeding only involves the filing of a complaint in a civil action, the determination of the population of Santa Ana township herein at more than 30,000 should require the respondent to accept and exercise the jurisdiction prescribed by section 112 of the Code of Civil Procedure of the state of California and section 1425 of the Penal Code of the state of California.
Therefore, let a peremptory writ of mandate issue, directed to and commanding the respondent, the Justice Court of Santa Ana township, county of Orange, state of California, and Kenneth E. Morrison, justice of the peace thereof, to forthwith accept and file the complaint of petitioner herein upon payment of the legal filing fee therefor, the said filing of such complaint to be as of the date of October 26, 1929, and further commanding respondent to exercise jurisdiction over said cause and proceed to the hearing and determination thereof as required by law.
Sloane, P.J., and Barnard, J., concurred. *Page 386